GUT, J.
There was sufficient competent evidence in this case to support a finding that Shaw, defendant’s London representative, had authority to ne-' gotiate with plaintiff’s assignor, a New Tork agency, for procuring theatrical engagements for the defendant in this country; that plaintiff’s assignor did procure a four weeks’ engagement for the defendant at a salary of $1,250 a week; and that defendant’s prolongation of a prior engagement was the cause of his failure to perform the American contract.
The plaintiff fairly sustained the burden of proving her claim, and the judgment must therefore be reversed, and judgment directed in favor, of plaintiff for the full amount claimed, with interest, and costs in both courts.
Judgment reversed, and judgment directed in favor of plaintiff for the full amount claimed, with interest, and costs in both courts. All concur.